Citation Nr: 1742045	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-42 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a disability of the thoracolumbar spine.

2. Entitlement to service connection for a disability of the cervical spine.

3. Entitlement to service connection for a disability manifested by headaches.


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to February 1962.

This case comes to the Board of Veterans' Appeals (Board) from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that decision, the RO denied compensation for five claimed service-connected disabilities.  In his notice of disagreement, the Veteran limited his appeal to the claimed disabilities listed on the title page of this remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following reasons.  VA will notify the appellant if further action is required.


REMAND

After receiving his service connection claims in June 2015, the AOJ wrote to the Veteran requesting additional information to verify his naval service.  After this had been done, the AOJ obtained his service treatment records and arranged for a VA physician to examine the Veteran's spine.  Unfortunately, it is unclear from the record whether the AOJ ever sent the Veteran the notice letter required by the Veterans' Claims Assistance Act (VCAA).  See 38 U.S.C.A. § 5103 (West 2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Much of the information that should be provided as part of VCAA notice for a service connection claim is listed in regulations cited in the statement of the case (SOC), issued by the AOJ in July 2016.  However, the notice required by the VCAA must be provided to the claimant before the initial unfavorable decision on the merits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under these circumstances, the Board cannot find that the notice requirements of the VCAA have been satisfied and must remand the appeal so that appropriate notice can be provided.

Remand is also necessary because it is not clear that all potentially relevant outstanding medical treatment records have been associated with the claims file.  In support of his claim, the Veteran prepared a timeline or chronological summary of his medical treatment concerning his claimed service-connected disabilities.  In the introduction to this timeline, the Veteran explained that these "treatments were received through Kaiser Permanente unless otherwise noted . . . ."   According to the Veteran's summary, the treatment records could potentially include a spine injury diagnosis in 1970, apparently from Kaiser Permanente, and a consultation with a private chiropractor in 1974.  The Veteran also described physical therapy for the spinal injury in 1985.  

The currently available post-service medical records include records from a VA Medical Center and approximately five pages of records from Kaiser Permanente, which were supplied by the Veteran.  The oldest available Kaiser Permanente records reflect treatment from 1995, and it is unclear whether earlier records, such as the spinal injury diagnosis in 1970 or the 1985 physical therapy would have been within the scope of the Veteran's records request to Kaiser Permanente.  There are no records of the Veteran's consultation with the private chiropractor in 1974.  Since it is not clear whether it would be futile to attempt to obtain these records, a remand is necessary.

Before deciding the Veteran's claims, the AOJ obtained a medical opinion on the etiology of his claimed back disabilities.  But there was no examination or opinion concerning the origin of his claimed disability manifested by headaches.  It is clear from service treatment records that the Veteran was injured in an automobile accident during active duty service.  He attributes current headaches to the accident and, in a written statement, he claims that, after the accident, "I began experiencing headaches and dizziness which have continued to [the] present day."  The Veteran is competent to determine whether he had headaches.  Accordingly, this evidence satisfies the test for determining that a medical opinion is needed to decide the headaches claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).   

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice required by 38 U.S.C.A. § 5103 (West 2014).  The Veteran should be asked to identify any medical treatment he has received for his claimed service-connected disabilities. The AOJ should also ask the Veteran to provide written authorization for VA to obtain copies of all medical records which reflect the treatment he received at Kaiser Permanente for his headaches and for disabilities of his upper and lower back and records of his consultation with a private chiropractor in 1974.  

The AOJ should take appropriate steps to secure copies of any treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records, if any.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2. After reviewing any materials obtained as a result of the instructions in part one of these instructions, the AOJ should consider the need for further development, to include, if appropriate, obtaining new medical examinations or opinions concerning the probability of a relationship between naval service and claimed disabilities of the thoracolumbar and cervical spine.  

3. Schedule the Veteran for a VA examination with a qualified examiner to determine the nature and etiology of his claimed disability manifested by headaches. The examiner should review all pertinent records associated with the claims file, including service treatment records, post-service medical records, and statements.

The examiner should then offer an opinion as to whether it is at least  as likely as not (i.e. a probability of 50 percent or greater) that any current disability manifested by headaches is related to any disease, injury or event during the Veteran's active duty service, to include the Veteran's injury in automobile accident in November 1960.

4. After undertaking any other development deemed appropriate, the AOJ will readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





